Citation Nr: 1117800	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  10-31 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for hearing loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for partial laryngectomy (removal of vocal cords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for residuals of right and left neck dissection.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to a rating in excess of 10 percent for pilonidal cyst, post-operative.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to July 1952, October 1953 to October 1957, and from January 1958 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Board remanded the issues on appeal for additional development in October 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that a July 2005 VA audiology consultation record shows that the Veteran was diagnosed with bilateral tinnitus, and indicated that such tinnitus could be related to military noise exposure.  The issue of entitlement to service connection for tinnitus is thus raised by the record.  However, as this issue has not been adjudicated, the Board does not have jurisdiction over it.  Therefore, the issue of service connection for tinnitus is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.




The issues of service connection for hearing loss and entitlement to a rating in excess of 10 percent for pilonidal cyst are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a December 1987 rating decision, the RO denied entitlement to service connection for hearing loss; although properly notified of the denial, the Veteran failed to appeal.

2.  Evidence received since the December 1987 decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran did not have active service in the Republic of Vietnam; therefore there is no presumption of exposure to herbicide agents, including Agent Orange. 

4.  The evidence of record does not indicate that partial laryngectomy (removal of vocal chords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure, is etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively), and there is no objective evidence that the Veteran was personally exposed to herbicide agents, including Agent Orange, while serving overseas during his periods of active duty.

5.  The evidence of record does not indicate that any residuals of right and left neck dissection, currently diagnosed as scars of the neck, are etiologically related to the Veteran's period of active service or to any incidents therein (to include presumptively), nor proximately due to, the result of or chronically aggravated by any service-connected disability.

6.  The evidence of record does not indicate that any currently diagnosed sleep apnea is etiologically related to the Veteran's period of active service or to any incidents therein, nor proximately due to, the result of or chronically aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  The December 1987 RO decision which denied the Veteran's claim of entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the December 1987 RO decision, new and material evidence sufficient to reopen the claim for service connection for hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2010).

3.  The criteria for service connection for partial laryngectomy (removal of vocal cords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010). 

4.  Residuals of right and left neck dissection, diagnosed as scars of the neck, were not incurred in or aggravated by active service, nor may service incurrence of cancer of the neck be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

5.  Sleep apnea was not incurred in or aggravated by active service, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in February 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, the claims were reviewed and a supplemental statement of the case was issued in March 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); and Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

Given the determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim for service connection for hearing loss at present without detriment to the due process rights of the Veteran.

Recently, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the February 2009 correspondence.  

However, the February 2009 correspondence did not formally notify the Veteran of the information and evidence necessary to substantiate the secondary service connection theory for two of his claims.  The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.

However, in the recent case of Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In the present case, the unfavorable rating decision that is the basis of this appeal was already decided and appealed prior to the Board raising the issue of whether service connection for both the residuals of right and left neck dissection and sleep apnea were warranted on a secondary basis.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial rating decision, the RO did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

Here, the VCAA duty to notify was never formally satisfied by way of information provided the appellant in correspondence about the relevant regulation on secondary service connection (38 C.F.R. § 3.310).  However, an explanation of the theory of secondary service connection in the Board's October 2010 remand decision addressed, if somewhat incompletely, the information and evidence necessary to substantiate the Veteran's service connection claims for residuals of right and left neck dissection and for sleep apnea as "inextricably intertwined" with his service connection claim for laryngeal cancer, status post partial laryngectomy.  



In any event, since the Board herein does not grant service connection for partial laryngectomy, and the Veteran is only service-connected for hemorrhoids and a pilonidal cyst, secondary service connection is not a viable theory of entitlement for residuals of right and left neck dissection based on a relationship between neck surgery and his partial laryngectomy and secondary service connection is not a viable theory of entitlement for sleep apnea based on a relationship between his sleep disorder and his partial laryngectomy.  Therefore, any lack of notice in this case concerning the information and evidence needed to substantiate a secondary service connection claim has not prejudiced the Veteran in the adjudication of these two claims.

In addition, the Veteran and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been substantially met.

The Board notes that in his June 2010 VA Form 9, Substantive Appeal the Veteran argued that in August 2009, on the eve of the rating decision now on appeal, he failed to report for VA examinations of his throat, neck, and sleep apnea for good cause and that these claims should have been restarted at the point the scheduling difficulty arose instead of treating each claim as a denial now on appeal.  The Board notes that the Veteran did undergo VA examinations for his throat, neck and sleep disorders in September 2009, or one month after the original examinations were scheduled.  In addition, the June 2010 Statement of the Case provided a de novo review of his claims.  

The Board finds that proper appellate procedure in pursuing a claim for benefits before VA was followed in this case.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010) (dissatisfaction or disagreement with an adjudicative determination by an agency of original jurisdiction must be expressed in a written Notice of Disagreement and the perfection of an appeal to the Board requires the timely filing of both a Notice of Disagreement and a VA Form 9, Substantive Appeal, after the issuance of a Statement of the Case).  In brief, an examination of every disorder claimed by an appellant is not required before the issuance of a rating decision granting or denying benefits, see generally 38 C.F.R. §§ 3.326 (examinations) and 3.655 (failure to report for VA examination), and the Veteran was not prejudiced by undergoing an examination in September 2009 rather than in August 2009.

The duty to assist also has been fulfilled as VA and private medical records relevant to these issues have been requested or obtained and the Veteran has been provided with VA examinations.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

New and Material Evidence - Laws and Regulations

The Veteran seeks to reopen a previously denied claim for service connection for hearing loss.  The RO previously considered and denied this claim for service connection.  It appears that the RO has reopened the issue in the March 2011 Supplemental Statement of the Case and then again denied service connection on the merits.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board de novo regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such attempts to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue for this claim.



As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Hearing Loss

A review of the record indicates that the Veteran was previously denied service connection for hearing loss in a December 1987 rating decision.  The Veteran did not file an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

The evidence of record at the time of the December 1987 rating decision included service treatment records and a September 1987 VA examination.  

The December 1987 rating decision denied the claim for service connection for hearing loss because a hearing loss disability as identified in VA laws and regulations was not shown in service or in the 1987 VA examination.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The following materials were subsequently associated with the claims file after the December 1987 rating decision: service personnel records; copies of service treatment records; private medical records related to his other claims; VA examinations dated in September 2009 and February 2011 concerning other claims; and written submissions from the Veteran and his representative about his hearing loss and other claims.  

Also submitted after the December 1987 rating decision were VA treatment records dated from June 2005 to October 2009 which showed treatment for hard-of-hearing complaints and hearing aids.  A VA audiology consultation in July 2005 also showed sloping to severe high frequency sensorineural hearing loss in the left ear beyond 500 Hz, normal hearing through 4000 Hz in the right ear, and tinnitus in both ears.  The VA audiologist did not report the specific audiogram results, but noted the Veteran's complaints of significant noise exposure inservice from the firing range and loud punch card accounting machines and opined that the Veteran's military noise exposure was more likely than not a contributing factor to his hearing impairment.  

The evidence submitted subsequent to the December 1987 rating decision is new, in that it was not previously of record, and is also material.  As noted above, the claim was initially denied as the RO found that there was no evidence of hearing loss as defined by VA laws and regulations.  Subsequent to the December 1987 rating decision, VA audiology clinic records were associated with the claims file which reported VA testing showed normal hearing through 4000 Hz for the right ear, but sloping to severe sensorineural hearing loss for the left ear.  As the credibility of newly submitted evidence is presumed when determining whether a claim should be reopened, Justus v. Principi, 3 Vet. App. 510 (1992), the Board will assume the actual audiogram from the July 2005 VA test would show a hearing loss disability, at least in the left ear, that would meet the requirements of 38 C.F.R. § 3.385.  The July 2005 VA consultation record also contains an opinion of a VA audiologist that the Veteran's hearing loss is related to his period of military service.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. 

As such, the Veteran's claim for service connection for hearing loss is reopened; however, as discussed in the Remand below, the Board finds that additional evidentiary development is necessary before final adjudication on the merits.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including malignant tumors, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2010). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and § 1116 and 38 C.F.R. § 3.303.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Laryngeal Cancer

The Veteran seeks service connection for partial laryngectomy (removal of vocal cords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure.  In his written submissions, the Veteran contends that the partial laryngectomy removed his vocal chords and effectively ended his ability to speak.  He also contends that he started smoking a few days after entering basic training in October 1953, that smoking was encouraged in service and used as a reward/disciplinary tool, that smoking was encouraged by military doctors until the 1970s when he had to lose weight as part of the "Fat Boys Program," and that the service or government should accept partial responsibility for the Veteran's smoking addiction that caused his laryngeal cancer.

Service treatment records shows that the Veteran was seen on several occasions for complaints of a sore or inflamed throat and was diagnosed with a routine cold, an upper respiratory infection, laryngitis, or no pharngytis or no lymph adenopathy were noted (see records dated in November 1954, February 1955, November 1955, March 1959, March 1962, January 1963, December 1964, September 1965, January 1968, November 1972, and September 1973).  

A June 1963 service treatment record noted that the Veteran smoked two packs of cigarettes daily and had an occasional cough.  The December 1964 record noted that the Veteran smoked two packs of cigarettes daily.  The September 1965 record noted that he smoked a pack of cigarettes daily.  A November 1965 service treatment record noted that the Veteran was very nervous and took 10 to 12 cups of coffee daily as well as two packs of cigarettes.  

His February 1969 and March 1969 periodic examinations revealed an abnormal mouth and throat because his tonsils had been removed.  His December 1973 separation examination revealed that the Veteran's mouth and throat were evaluated as clinically normal. 

Post-service, a September 1987 VA examination did not reflect any throat complaints.  

Private medical records from the Moffit Cancer Center dated from July 2000 to May 2008 reveal that the Veteran underwent a partial laryngectomy in August 2000.  An August 2000 record noted that a lesion in his larynx was discovered quite by accident during a urologic procedure.  The record did not mention any of the Veteran's sore throats in service, but did note a smoking history of 2 to 2-1/2 packs per day from the age of 16 to approximately 20 years ago, for a total pack year of 30 years.  A September 2000 record noted his subsequent speech rehabilitation therapy.  

Private medical records from 21st Century Oncology dated from January 2001 to September 2008 show follow-up treatment for the laryngectomy.  A January 2001 record noted a smoking history of 3 packs per day from 15 to 40 years old.  An April 2001 record noted that the Veteran said he quit smoking in 1990.  

A private medical record from USF Health dated in February 2006 revealed there was no evidence of recurrence of the Veteran's laryngeal cancer. 

A July 2009 VA outpatient record physician's note revealed that the Veteran had no recurrent laryngeal cancer.  



The Veteran underwent a VA examination in September 2009.  The Veteran told the examiner that he smoked heavily while on active duty.  Review of the claims file and interview of the Veteran showed that the Veteran developed a hoarse voice during chemotherapy for bladder cancer in the 1970s, he underwent speech therapy, was diagnosed with laryngeal cancer in 2000, had bladder cancer surgery in July 2000 and a partial laryngectomy in August 2000 followed by radiation and chemotherapy treatments.  The Veteran told the examiner that he was seeking service connection for this condition because he was allowed to smoke in service and that he started smoking only when he entered active service.  On examination, the examiner found that the Veteran's speech was clear, but hoarse, and that his hoarseness was status post partial laryngectomy.  He found no inflammation of the larynx.  Diagnosis was laryngeal cancer status post partial laryngectomy with no recurrence.

The VA examiner found that the Veteran's laryngeal cancer status post partial laryngectomy was less likely as not (less than a 50 percent probability) related to or a result of his sore throat complaints in service because his treatment for laryngitis and upper respiratory illness are self-limiting and do not cause cancer.  The physician examiner opined there was no relationship between the Veteran's current laryngeal cancer and the complaints of sore throat in service and that smoking is the single most cause of lung and throat cancer.  

Based on the evidence of record, the Board finds that service connection for partial laryngectomy (removal of vocal chords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure, is not warranted in this case.  Initially, the Board notes that his claim was remanded in October 2010 to search for records to clarify whether he was ever stationed in the Republic of Vietnam between January 9, 1962 and May 7, 1975, when the presumption of 38 C.F.R. § 3.307 applies.  The Board's review of the Veteran's entire service personnel record discloses, and the Veteran does not dispute, that he had no service in Vietnam.  Therefore, the presumption of exposure to herbicides does not apply.  



Service personnel records show that the Veteran was stationed in Iceland from May 1954 to March 1955, in Guan from June 1958 to June 1960, and in Germany from December 1963 to December 1966.  However, the Veteran has provided no evidence that his work in data processing and computer programming exposed him to Agent Orange, or another similar herbicide, at any of his duty stations during his military career.

In this case, the record is absent evidence of in-service incurrence of carcinoma of the larynx, evidence of carcinoma of the larynx within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between service and carcinoma of the larynx.  The record is also absent credible evidence of in-service herbicide exposure. 

Post service medical evidence shows that the Veteran was first diagnosed with carcinoma of the larynx in August 2000, more than 26 years after he was discharged from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

The Board further notes that at the time of diagnosis, the private medical records fail to record any comments or contentions by the Veteran that he was potentially exposed to herbicides during his military service or to other contaminants.  However, private medical records and the VA examination cited above specifically document that the Veteran reported he was a heavy smoker for years, perhaps two to three packs a day.  

Moreover, no medical professional has ever suggested that the Veteran's partial laryngectomy due to carcinoma of the larynx was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  As noted above, the September 2009 VA examiner opined that there was no relationship between the Veteran's current laryngeal cancer and any complaints of a sore throat in service and that smoking was the single most significant cause of lung and throat cancer.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.

The Board also notes that service connection claims filed after June 9, 1998, cannot be granted if the claimed disability resulted from a disease or injury attributable to the use of tobacco products by the Veteran during his active military service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran filed his claim in January 2009 and, therefore, his claim for service connection for partial laryngectomy cannot be granted on the basis that the service encouraged his smoking habit which began after he entered active duty.  Thus, service connection based on tobacco use is prohibited.

Neck Dissections

The Veteran seeks service connection for residuals of right and left neck dissection essentially contending that any neck cancer was caused because the service encouraged and permitted him to smoke cigarettes while on active duty.  The Board's remand of October 2010 specifically recognized that this claim is also secondary to his laryngeal cancer claim.  

Service treatment records are negative for any complaints of, or treatment for, the Veteran's neck, although a May 1966 service treatment record noted swollen glands and lymph nodes near the left ear when treated for possible mumps.  A March 1969 periodic examination noted an asymptomatic cyst near the base of the neck.  His December 1973 separation examination revealed no abnormalities of the neck, head, or face.  



Post service, the September 1987 VA examination did not reflect any neck complaints.  

Private medical records from the Moffit Cancer Center dated from July 2000 to May 2008 show that the Veteran underwent a right neck dissection in December 2000 and a left neck dissection in May 2001 after diagnosis of laryngeal cancer and a partial laryngectomy in August 2000.  A January 2001 record noted the rapid progression of his neck disease and the metastatic squamous cell carcinoma rising from the larynx.

A September 2008 private follow-up report from 21st Century Oncology noted that the Veteran's carcinoma of the larynx had recurred in the right neck.  After he underwent a right modified neck dissection, squamous cell carcinoma involving the lymph node was noted.  The laryngeal cancer also recurred in the left neck in January 2001.  A left neck dissection in May 2001 revealed carcinoma in one of 12 lymph nodes but with no clear evidence of any viable tumor.  There had been no evidence of recurrence since.

An August 2003 private medical record from Florida Cancer Specialists noted that a CT scan of his neck showed no evidence of a reoccurrence of his neck cancer.  An August 2004 record noted that the Veteran had gone several years without evidence of recurrence of his head and neck and bladder cancer.  

A February 2006 private medical record from a University of South Florida clinic noted no reoccurrence of the Veteran's throat cancer. 

A May 2006 and September 2007 VA history and physical of the Veteran noted that his neck was not supple and the presence of bilateral scarring on the neck and fibrosis post-neck dissections and radiation.

In a statement received in April 2009 the Veteran claimed that he had 60 radiation treatments from a private oncology center from January 2001 through March 2001 as a result of which his neck felt "like it was made out of cement."

A July 2009 VA outpatient record physician's note revealed that the Veteran's neck was not painful, there were no masses present, and that he had no restrictions to his range of motion of the neck.  

The Veteran underwent a VA examination in September 2009.  The Veteran told the examiner that he smoked heavily while on active duty.  Review of the claims file and interview of the Veteran showed that the Veteran developed a hoarse voice during chemotherapy for bladder cancer in the 1970s, he underwent speech therapy, was diagnosed with laryngeal cancer in 2000, had bladder cancer surgery in July 2000 and a partial laryngectomy in August 2000 followed by radiation and chemotherapy treatments.  He underwent a radical neck dissection in December 2000 due to an enlarged right lymph node and underwent a left radical neck dissection in May 2001, and reconstruction of the neck in January 2002.  The Veteran told the examiner that he was seeking service connection for this condition because he was allowed to smoke in service and that he started smoking only when he entered active service.  

On examination, the examiner found no evidence of a sinus disease but noted scars at the neck with no skin breakdown and mild tenderness.  There were two scars on the right neck and another on the left and all were found well-healed.  The VA examiner found that the neck scars were due to surgery and radiation secondary to laryngeal cancer and status post partial laryngectomy and the Veteran's radical neck dissection.  Diagnosis was scars at the anterior neck, left and right side of the neck, status post radical neck dissection and partial laryngectomy reconstruction.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current residuals of right and left neck dissection were incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of a chronic problem related to the neck during service, only that the Veteran complained of, and was treated occasionally for, swollen glands and lymph nodes as well as sore throats.  However, when he was examined for separation from service several years later, there was no notation of any mouth or throat abnormality.  

Medical records associated with the claims file do not show a diagnosis of cancer metastasizing from the larynx to the neck until the December 2000 time period, or more than 26 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  In view of the service discharge findings of a normal throat, and the lengthy period following service without a showing of a neck disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current neck disorder was caused by or was a result of his period of service.  The September 2009 VA examiner's opinion is persuasive that the Veteran's residual neck scars from dissections and reconstructive surgery are not related to active duty.  Rather, these problems are a residual of the laryngeal cancer, which, for the reasons already discussed herein, was not related to service.  The examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

As noted above, service connection claims filed after June 9, 1998, cannot be granted if the claimed disability resulted from a disease or injury attributable to the use of tobacco products by the Veteran during his active military service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran filed his claim in January 2009 and, therefore, his claim for service connection for residuals of right and left neck dissection cannot be granted on the basis that the service encouraged his smoking habit which began after he entered active duty.  Thus, service connection based on tobacco use is prohibited.

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for residuals of a right and left neck dissection because there is no evidence in the record that any cancer of the neck or larynx developed within one year of the Veteran's separation from active duty in 1974.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that secondary service connection is not warranted for this claim.  While the VA examiner opined that the Veteran's neck scars were due to surgery and radiation secondary to laryngeal cancer and status post partial laryngectomy as well as the Veteran's radical neck dissection, the Board has determined that service connection is not warranted for partial laryngectomy (see discussion above).  Therefore, the Veteran's claim for service connection for residuals of a right and left neck dissection, to include as secondary to his service-connected laryngeal cancer disorder, must be denied.  See 38 C.F.R. § 3.310.  Thus, service connection for residuals of a right and left neck dissection on a direct, secondary, or presumptive basis is not available in this case.

Sleep Apnea

The Veteran seeks service connection for sleep apnea.  In his written submissions, the Veteran contends that his service records show that he had sleep problems, especially during basic training and attendance at technical school from 1953 through 1955.  He contends that he would easily fall asleep, even in classes, that he went on sick call and was given remedies that failed.  He also claimed that throughout his years of active duty he always brought up his sleeping problems during medical physicals, but the military doctors offered no solutions but sleeping pills, which he refused.  He has also noted that sleep apnea was not widely recognized until after his period of military service.  The Board's remand of October 2010 specifically recognized that his claim may also be secondary to his laryngeal cancer claim.  

Service treatment records do not show any entries for sleeping difficulties during his first period of active service between 1953 and 1957.  In fact, during his October 1957 discharge examination he checked the "no" box when asked whether he had frequent trouble sleeping.  A June 1963 service treatment record noted that while the Veteran had bloodshot eyes in the morning, he slept adequately.  However, a December 1965 service treatment record noted that while the Veteran was on a reduction diet for his weight, he was still under tension, showed nervousness, and could not sleep.  Prescriptions were changed and he was told to avoid coffee, alcohol, and cigarettes.  During his February 1968 examination, the Veteran revealed that he had frequent trouble sleeping.  His December 1973 separation examination noted he had no treatment, complaints or symptoms for seasonal sinusitis.  Insomnia was noted eight years before in conjunction with palpitations and anxiety, but with no complaints and no symptoms.  On his contemporaneous report of medical history the Veteran checked the "yes" box when asked if he were ever a sleepwalker.  

Post service, the September 1987 VA examination did not reflect any sleep complaints.  

Private medical records reveal that the Veteran was administered a polysomnography in October 1997 which showed abnormal sleep consistent with sleep apnea.  In August 2003, Dr. W.Mc.A., one of the Veteran's private physicians diagnosed severe obstructive sleep apnea after another polysomnography.  It was noted that the Veteran had used a CPAP machine since his diagnosis in 1997 until he underwent cancer surgery.  

Private medical records dated from August 2003 to February 2006 from a medical clinic at the University of South Florida show follow-up treatment for the Veteran's sleep apnea.  An August 2003 record revealed that the Veteran had a lifelong history of sleepiness, which he associated with tossing and turning at night even as a child, and that he was first diagnosed with sleep apnea in 1977.  (The Board assumes the reference to 1977 was a typographical error and that Dr. W.Mc.A. meant to write 1997 when the Veteran was diagnosed with abnormal sleep consistent with sleep apnea.)  Dr. W.Mc.A. also stated that the Veteran's throat surgery might be contributing to his sleep apnea.  

An August 2003 private record of the Moffit Cancer Center revealed that after the laryngectomy, Dr. T.V.Mc. inserted a flexible laryngoscope through the right side of the Veteran's nose and noted a well healed larynx with no evidence of recurrent tumor.  He noted that due to the previous surgery, there was a moderate collapse of the supraglottic larynx resulting in some stenosis at this level.  He stated that this was no doubt the reason for the Veteran's symptoms of obstructive sleep apnea.  

Private medical records from USF Health dated from August 2003 to April 2009 show follow-up for the Veteran's severe obstructive sleep apnea.  

The Veteran underwent a VA examination in September 2009.  The Veteran complained of a history of insomnia at nighttime and falling asleep during the day during service and said that he smoked heavily while on active duty.  The VA examiner found that an electrocardiograph done in December 1973 before the Veteran left service showed that his sinus rhythm was within normal limits right before discharge from service and that onset of sleep apnea was in 1997 when he was first diagnosed.  The examiner noted that the Veteran reported he weighed approximately 185 pounds during basic training, weighed approximately 200 pounds while in service, and currently weighed 246 pounds.  The Veteran also reported a history of smoking three packs of cigarettes per day for 17 to 20 years.  He also claimed that his sleep symptoms persisted after discharge until he saw a doctor and underwent a sleep study in 1997.  The Veteran said that he no longer has somnolence during the day provided he used a CPAP machine at night.  

On examination, the Veteran stood 73 inches tall and weighed 246 pounds.  Decreased breath sounds were noted, but no asthma was present and there were no conditions that could be associated with pulmonary restrictive disease.  Diagnosis was obstructive sleep apnea with obesity listed as the cause.  The physician examiner also found that the Veteran's severe obstructive sleep apnea was less likely as not (less than a 50 percent probability) related to or a result of his sleep complaints in service because there was no evidence of sleep apnea in service.  He also noted that the Veteran is obese with laryngeal cancer and both are contributory factors to obstructive sleep apnea.

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current sleep apnea was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of a chronic sleeping problem during service, only that the Veteran had complained of sleeping issues and had refused the use of sleeping pills.  However, when he was examined for separation from service several years later, there was no notation of any sleeping abnormality.  

Medical records associated with the claims file do not show a suspicion of sleep apnea until 1997 with a firm diagnosis of severe obstructive sleep apnea not until August 2003, or from 23 to 29 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current sleep apnea was caused by or was a result of his period of service.  The September 2009 VA examiner's opinion is persuasive that the Veteran's sleep apnea is not related to active duty but to the Veteran's obesity and later complications from his laryngeal cancer.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.

As noted above, service connection claims filed after June 9, 1998, cannot be granted if the claimed disability resulted from a disease or injury attributable to the use of tobacco products by the Veteran during his active military service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran filed his claim in January 2009 and, therefore, his claim for service connection for sleep apnea cannot be granted on the basis that the service encouraged his smoking habit which began after he entered active duty.  Thus, service connection based on tobacco use is prohibited.

The Board also notes that secondary service connection is not warranted for this claim.  While the VA examiner, and two private doctors, opined that the Veteran's sleep apnea was related to laryngeal cancer and status post partial laryngectomy, the Board has determined that service connection is not warranted for partial laryngectomy (see discussion above).  Therefore, the Veteran's claim for service connection for sleep apnea, to include as secondary to his service-connected laryngeal cancer disorder, must be denied.  See 38 C.F.R. § 3.310.  Thus, service connection for sleep apnea on a direct or secondary basis is not available in this case.


Conclusion: Service Connection Claims

In reviewing the Veteran's claims, the Board has reviewed his written statements.  The Board acknowledges the Veteran's assertions that his laryngeal cancer, neck dissections, and sleep apnea were due to service because the service encouraged his tobacco abuse or that his neck dissections and sleep apnea are related to what he claimed should be his service-connected partial laryngectomy.  The Veteran is competent to recount his observations and experiences.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  However, this case concerns complex medical questions related to the etiology of the Veteran's cancer and the residuals that resulted.  The Board notes that the Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether his throat, neck and sleep disorders can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Therefore, after considering all of the evidence of record, the Board finds that, as previously discussed, the evidence does not show that service connection for partial laryngectomy, residuals of right and left neck dissection, and sleep apnea is warranted under any theory of entitlement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against these three claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for hearing loss is reopened.  To this extent and this extent only, the appeal is granted.

Service connection for partial laryngectomy (removal of vocal chords and the ability to speak) due to larynx cancer, to include as due to herbicide exposure, is denied.

Service connection for residuals of right and left neck dissection is denied.

Service connection for sleep apnea is denied.


REMAND

Unfortunately, a remand is required for the claim for service connection for hearing loss that has been reopened with the introduction of new and material evidence and the claim of entitlement to a rating in excess of 10 percent for pilondial cyst, post-operative.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Concerning the Veteran's claim for service connection for hearing loss reopened in the decision above, the Board notes that there is at present no audiogram in the claims file which shows that the Veteran has a hearing loss disability pursuant to the VA hearing loss regulations found at 38 C.F.R. § 3.385.  However, his claim was reopened (see above) because a VA audiology consultation record in July 2005 reported a sloping to severe high frequency sensorineural hearing loss in the left ear beyond 500 Hz (with normal hearing through 4000 Hz in the right ear).  The Board notes that a November 2007 VA consultation reports the same results, that the audiogram is apparently available on the computer, and that the results are not valid for rating purposes.  Moreover, the Veteran has never been provided a VA audiologic examination for his hearing loss claim.  In an April 2009 signed statement the Veteran contended that two possible noisy conditions in service could have contributed to his hearing complaint: the rifle range during basic training and his normal work sites where he worked as a computer programmer and punch card operator with the old "pounding" IBM machines.  He said that he was not offered hearing protection at either venue.

Therefore, on remand the RO/AMC shall schedule the Veteran for a VA audiological evaluation to determine whether he has a hearing loss disability pursuant to VA regulations in either ear and, if so, whether such disability is related to his period of active service.

Concerning the Veteran's claim for a rating in excess of 10 percent for pilondial cyst, post-operative, the Board finds that it must remand this issue because the last VA examiner failed to follow the Board's remand instructions.

The Board notes that under the schedule of ratings for the skin, scars other than of the head, face, or neck, are rated under Diagnostic Codes 7801, 7802, 7804, and 7805.  In pertinent part, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2010).

In its remand of October 2010, the Board noted that the medical evidence of record, specifically the September 2009 VA scars examination, was insufficient for the Board to render a decision on the severity of the Veteran's pilonidal cyst disability.  In this regard, the September 2009 examiner failed to indicate the degree of limitation of function/motion of the area affected by the pilonidal cyst (in this case, the Veteran's lumbar spine) or any other disabling effects of the service-connected pilonidal cyst.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  The Board notes that the examiner discussed the degree of limitation of function/motion of the Veteran's various neck scars, but did not discuss the degree of limitation of function/motion caused by the Veteran's pilonidal cyst.  

Therefore, on remand the Board specifically requested that the new VA examiner address any limitations to the lumbar spine and any other disabling effects that are a result of the Veteran's service-connected pilonidal cyst, post-operative, disability.  The February 2011 VA examiner failed to do so.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's representative has complained that the VA examiner failed to opine on this issue and has requested a remand for full development of the claim.  Therefore, on remand the RO/AMC shall schedule the Veteran for a new VA examination of his pilonidal cyst disability and instruct the examiner to specifically address any limitations to the lumbar spine and any other disabling effects that are a result of this service-connected disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed hearing loss and pilonidal cyst disorders and whose records are not found within the claims file.  Of particular interest are any treatment records from VA's Sarasota clinic since October 2009, as well as the actual audiogram results from VA hearing tests administered to the Veteran in July 2005 and November 2007.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After the development requested above has been completed, the RO/AMC shall arrange for the Veteran to be scheduled for appropriate VA examinations so as to ascertain the nature and etiology of his asserted hearing loss disability that may be present, and the severity, nature, and extent of his service-connected pilonidal cyst, post-operative, disability.  The claims file and a copy of this Remand must be made available to each reviewing examiner, and each examiner should indicate in his or her report that the claims file was reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by an examiner should be accomplished.

a.  The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render opinions (a) as to whether the Veteran has any current hearing loss within the meaning of 38 C.F.R. § 3.385, and if so, (b) whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability is etiologically related to service, to include as due to noise exposure.  

b.  The skin examiner shall identify the nature and severity of all current manifestations of the Veteran's service-connected pilonidal cyst, post-operative, disability.  The examiner should also discuss whether the Veteran's pilonidal cyst scar is superficial, unstable, and painful on examination.  The examiner is asked to specifically address any limitations to the lumbar spine and any other disabling effects that are a result of his pilonidal cyst, post-operative, disability.

Each reviewer should identify the information on which his or her opinion is based.  Each reviewer's opinion should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.

3.  Thereafter, the RO/AMC shall take such additional development action with respect to the remaining claims on appeal as it deems proper.  When the development requested has been completed, these issues should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


